Exhibit 10.2

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (the "Merger Agreement"), is entered into as
of December 30, 2005 by, between and among Gasel Transportation Lines, Inc., a
Delaware corporation ("Gasel"), Jordan 1 Holdings Company, a Delaware
corporation ("Jordan"), and Gasel International Transportation Lines, Inc., a
Delaware corporation (“Gasel International").

WHEREAS, on the date hereof, Gasel has authority to issue (a) One Hundred
Million (100,000,000) shares of common stock, $0.001 par value per share (the
"Gasel Common Stock"), of which 39,677,966 shares are issued and outstanding and
(b) Ten Thousand (10,000) shares of preferred stock, $0.001 par value per share
(the “Gasel Preferred Stock,” and with the Gasel Common Stock, the “Gasel
Capital Stock”), of which no shares have been issued;

WHEREAS, on the date hereof, Jordan has authority to issue (a) One Hundred
Million (100,000,000) shares of common stock, $0.001 par value per share (the
"Jordan Common Stock"), of which 1,000 shares are issued and outstanding and
held by Gasel; and (b) Ten Thousand (10,000) shares of preferred stock, $0.001
par value per share (the “Jordan Preferred Stock,” and with the Jordan Common
Stock, the “Jordan Capital Stock”), of which no shares have been issued;

WHEREAS, on the date hereof, Gasel International has authority to issue (a) One
Hundred Million (100,000,000) shares of common stock, $0.001 par value per share
(the "Gasel International Common Stock"), of which 1,000 shares are issued and
outstanding and held by Jordan; and (b) Ten Thousand (100,000) shares of
preferred stock, $0.001 par value per share (the “Gasel International Preferred
Stock,” and with the Gasel International Common Stock, the “Gasel International
Capital Stock”), of which no shares have been issued;

WHEREAS, the respective Boards of Directors of Gasel, Jordan and Gasel
International have determined that it is advisable and in the best interests of
each of such corporations that they reorganize into a holding company structure
pursuant to Section 251(g) of the Delaware General Corporation Law, under which
Jordan would survive as the holding company, by the merger of Gasel with and
into Gasel International, and with each holder of Gasel Capital Stock receiving
one share of Jordan Capital Stock in exchange for such share of Gasel Capital
Stock;

WHEREAS, under the respective certificates of incorporation of Gasel and Jordan,
the Jordan Capital Stock has the same designations, rights and powers and
preferences, and the qualifications, limitations and restrictions thereof, as
the Gasel Capital Stock which will be exchanged therefore pursuant to the
holding company reorganization;

WHEREAS, the certificate of incorporation and bylaws of Jordan, as the holding
company, immediately following the merger will contain provisions identical to
the certificate of incorporation and bylaws of Gasel immediately prior to the
merger, other than differences permitted by Section 251(g) of the Delaware
General Corporation Law;

WHEREAS, the certificate of incorporation of Gasel International is identical to
the certificate of incorporation of Gasel immediately prior to the merger, other
than differences permitted by Section 251(g) of the Delaware General Corporation
Law pursuant to this Merger Agreement;

WHEREAS, the Boards of Directors of Gasel, Jordan, and Gasel International have
approved this Merger Agreement, shareholder approval not being required pursuant
to Section 251(g) of the Delaware General Corporation Law;

WHEREAS, the parties hereto intend that the reorganization contemplated by this
Merger Agreement shall constitute a tax-free reorganization pursuant to Section
368(a)(1) of the Internal Revenue Code;

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained, Gasel, Jordan, and Gasel International hereby agree as follows:

1.

Merger.  Gasel shall be merged with and into Gasel International (the "Merger"),
and Gasel International shall be the surviving corporation (hereinafter
sometimes referred to as the "Surviving Corporation").  The Merger shall become
effective upon the later of the date and time of filing a certified copy of this
Merger Agreement with the Secretary of State of the State of Delaware in
accordance with Section 251(g) of the Delaware General Corporation Law or
December 30, 2005 (the "Effective Time").

2.

Certificate of Incorporation of the Surviving Corporation.  At the Effective
Time, the Certificate of Incorporation of Gasel International, in effect
immediately prior to the Effective Time, shall be amended as set forth below and
as so amended shall thereafter continue in full force and effect as the
Certificate of Incorporation of the Surviving Corporation until further amended
as provided therein and under the Delaware General Corporation Law.

(a)

The first paragraph of Article FOURTH shall be amended to read as follows:

“FOURTH.  The total number of shares of stock which the Corporation shall have
authority to issue is One Hundred Ten Million (110,000,000), of which One
Hundred Million (100,000,000) shares are Common Stock, having a par value each
of One-tenth of One Cent ($0.001), of which the only issued and outstanding are
1000 common shares held by Jordan 1 Holdings Company, and Ten
Million(10,000,000) are Preferred Stock, with a par value of One-tenth of One
Cent ($.001) per share.”;

(b) Article TENTH shall be added and will read as follows:

"TENTH.  Holding Company.  Any act or transaction by or involving the
Corporation that requires for its adoption under the Delaware General
Corporation Law or under this Certificate of Incorporation the approval of the
Corporation's stockholders shall, pursuant to Section 251(g) of the Delaware
General Corporation Law, require, in addition, the approval of the stockholders
of the Corporation's holding company, Jordan 1 Holdings Company, or any
successor by merger, by the same vote as is required by the Delaware General
Corporation Law and/or by the Certificate of Incorporation of the Corporation."

3.

Succession.  At the Effective Time, the separate corporate existence of Gasel
shall cease, and Gasel International shall succeed to all of the assets and
property (whether real, personal or mixed), rights, privileges, franchises,
immunities and powers of Gasel, and Gasel International shall assume and be
subject to all of the duties, liabilities, obligations and restrictions of every
kind and description of Gasel, including, without limitation, all outstanding
indebtedness of Gasel, all in the manner and as more fully set forth in Section
251(g) of the Delaware General Corporation Law.

4.

Directors.  The directors of Gasel immediately preceding the Effective Time
shall be the directors of the Surviving Corporation and Jordan at and after the
Effective Time until their successors are duly elected and qualified.  

5.

Officers.  The officers of Gasel immediately preceding the Effective Time shall
be the officers of the Surviving Corporation and Jordan at and after the
Effective Time, to serve at the pleasure of the Board of Directors of Jordan.

6.

Conversion of Securities.  At the Effective Time, by virtue of the Merger and
without any action on the part of the holder thereof:

a.

each share of Gasel Common Stock issued and outstanding immediately prior to the
Effective Time shall be changed and converted into and shall be one fully paid
and nonassessable share of Jordan Common Stock;

b.

each share of Gasel Preferred Stock issued and outstanding immediately prior to
the Effective Time shall be changed and converted into and shall be one fully
paid and nonassessable share of Jordan Preferred Stock;

c.

each share of Gasel Capital Stock held in the treasury of Gasel immediately
prior to the Effective Time shall be cancelled and retired;

d.

each option, warrant, purchase right, unit or other security of Gasel
convertible into shares of Gasel Capital Stock shall become convertible into the
same number of shares of Jordan Capital Stock as such security would have
received if the security had been converted into shares of Gasel Capital Stock
immediately prior to the Effective Time, and Jordan shall reserve for purposes
of the exercise of such options, warrants, purchase rights, units or other
securities an equal number of shares of Jordan Capital Stock as Gasel had
reserved; and

e.

each share of Jordan Capital Stock issued and outstanding in the name of Gasel
immediately prior to the Effective Time shall be cancelled and retired and
resume the status of authorized and unissued shares of Jordan Capital Stock.

7.

Other Agreements.  At the Effective Time, Jordan shall assume any obligation of
Gasel to deliver or make available shares of Gasel Common Stock under any
agreement or employee benefit plan not referred to in Paragraph 6 herein to
which Gasel is a party.  Any reference to Gasel Common Stock under any such
agreement or employee benefit plan shall be deemed to be a reference to Jordan
Common Stock and one share of Jordan Common Stock shall be issuable in lieu of
each share of Gasel Common Stock required to be issued by any such agreement or
employee benefit plan, subject to subsequent adjustment as provided in any such
agreement or employee benefit plan.

8.

Further Assurances.  From time to time, as and when required by the Surviving
Corporation or by its successors or assigns, there shall be executed and
delivered on behalf of Gasel such deeds and other instruments, and there shall
be taken or caused to be taken by it all such further and other action, as shall
be appropriate, advisable or necessary in order to vest, perfect or conform, of
record or otherwise, in the Surviving Corporation, the title to and possession
of all property, interests, assets, rights, privileges, immunities, powers,
franchises and authority of Gasel, and otherwise to carry out the purposes of
this Merger Agreement, and the officers and directors of the Surviving
Corporation are fully authorized, in the name and on behalf of Gasel or
otherwise, to take any and all such action and to execute and deliver any and
all such deeds and other instruments.

9.

Certificates.  At and after the Effective Time, all of the outstanding
certificates which immediately prior thereto represented shares Gasel Capital
Stock shall be deemed for all purposes to evidence ownership of and to represent
the shares of Jordan Capital Stock, as the case may be, into which the shares of
Gasel Capital Stock represented by such certificates have been converted as
herein provided and shall be so registered on the books and records of Jordan
and its transfer agent.  The registered owner of any such outstanding
certificate shall, until such certificate shall have been surrendered for
transfer or otherwise accounted for to Jordan or its transfer agent, have and be
entitled to exercise any voting and other rights with respect to, and to receive
any dividends and other distributions upon, the shares of Jordan Capital Stock,
as the case may be, evidenced by such outstanding certificate, as above
provided.

10.

Amendment.  The parties hereto, by mutual consent of their respective boards of
directors, may amend, modify or supplement this Merger Agreement prior to the
Effective Time.

11.

Compliance with Section 251(g) of the Delaware General Corporation Law.  Prior
to the Effective Time, the parties hereto will take all steps necessary to
comply with Section 251(g) of the Delaware General Corporation Law, including
without limitation, the following:

a.

Certificate of Incorporation and By-Laws of Jordan.  At the Effective Time, the
Certificate of Incorporation and By-Laws of Jordan shall be in the form of the
Certificate of Incorporation and By-Laws of Gasel, as in effect immediately
prior to the Effective Time.

b.

Directors of Jordan.  At the Effective Time, the directors of Gasel immediately
prior to the Effective Time shall be the directors of Jordan, until their
successors are elected and qualified.

c.

Filings.  Prior to the Effective Time, the Surviving Corporation shall cause a
certified copy of this Agreement to be executed and filed with the Delaware
Secretary of State.  Prior to the Effective Time, to the extent necessary to
effectuate any amendments to the certificates of incorporation of the Surviving
Corporation and Jordan contemplated by this Agreement, each of the Surviving
Corporation and Jordan shall cause to be filed with the Delaware Secretary of
State such certificates or documents required to give effect thereto.

12.

Termination.  This Merger Agreement may be terminated, and the Merger and the
other transactions provided for herein may be abandoned, at any time prior to
the Effective Time, whether before or after approval of this Merger Agreement by
the board of directors of Gasel, Jordan, and Gasel International, by action of
the board of directors of Gasel if it determines for any reason, in its sole
judgment and discretion, that the consummation of the Merger would be
inadvisable or not in the best interests of Gasel and its stockholders.

13.

Counterparts.  This Merger Agreement may be executed in one or more
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

14.

Descriptive Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Merger Agreement.

15.

Governing Law.  This Merger Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.  

IN WITNESS WHEREOF, Gasel, Jordan, and Gasel International have caused this
Merger Agreement to be executed and delivered as of the date first above.




* * * * *







#







Gasel Transportation Lines, Inc.

A Delaware Corporation







By:

/s/   Gene Thompson

Gene Thompson, President










Jordan 1 Holdings Company

A Delaware Corporation







By:

/s/   Gene Thompson

Gene Thompson, President










Gasel International Transportation Lines, Inc.

A Delaware Corporation







By:

/s/   Gene Thompson

Gene Thompson, President







#





